PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/774,849
Filing Date: 28 Jan 2020
Appellant(s): iRobot Corporation



Craig Carlson
Attorney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 March 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 November 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. Pages 6-10 of the Arguments section of the Appeal Brief, including section I, are understood to merely made general statements that the rejection is inappropriate and review the claimed subject matter.  
II. 	
	A. Section A merely recites the claims and a general statement that the appellant disagrees with the rejection. 
	B.	The first argument starting on page 11, suggests that each individual reference fails to disclose the claimed structure.  The examiner agrees with this statement, as indicated in the rejections, and provide the rejection as an obviousness type rejection for this reason.  
	C.	
		1. The appellant argues that the vacuum cleaner of Park is non-analogous to the docking station of Hahm, also citing differences in shapes.  The examiner maintains that both the cleaner of Park and docking station of Hahm are analogous in that they both collect debris and are particularly relevant to the problem addressed by the inventor of emptying the debris collection container, because both require manual emptying of their respective collection containers.  The references are therefore (1) in the same field of endeavor (residential vacuum cleaners) and (2) reasonably pertinent to the problem faced by the inventor (manual emptying of collected debris) and analogous as defined in MPEP 2141.041(a).
		2. The appellant argues that the collection bins of park and Hahm serve entirely different purposes and that the internal configuration of the collector of Hahm would block access to a handle, suggesting that this would lead a POSITA (person of ordinary skill in the art) away from providing a handle to the collector of Hahm.  The examiner maintains that both bins serve identical functions of collecting debris that is to be disposed of and requires manual emptying, regardless of where the debris is collected from (directly from a surface or from a robot cleaner that autonomously collects debris from surfaces).  Hahm is understood to merely define a substantially schematic configuration of the internal components of the evacuation station, with no disclosure of how the collector would be emptied when full.  This would lead a POSITA to look to the prior art for direction on how the collector can be emptied, which is nearly universal for residential vacuum cleaners to configure the collector to be removable, very commonly including a handle for ease and security of grip, for easy manual emptying without requiring lifting and inverting of the entire cleaning unit (also having a motor, fan and power components).  The configuration of Park provides the collector as an externally accessible component, which allows for fast and easy removal without requiring any additional steps of opening the housing or a cover, which is also very well known to any POSITA.  The teaching of Park, as well as knowledge of a POSITA would lead to simple modification of providing an open top portion to the housing of Hahm to removably receive the externally accessible collector, as clearly set forth in the rejections.  
		3. The appellant continues by arguing that modification to Hahm to make the collector removable would not lead to the collector forming part of the exterior surface of the evacuation station and that such external exposure of the collector would lead to leaks of dust and debris into the surrounding room due to the collector being easily separated due to vibration of the motor.  As noted directly above, the modification taught by Park would position the collector as an externally accessible component of the evacuation station of Hahm, to allow for quick and easy removal, and would also form the collector as an external portion of the evacuation station as claimed.  Regarding the suggestion that an external collector would lead to leaks due to vibrations, again the examiner relies on the prior art as a whole, which has countless configuration of externally exposed and removable dust collectors, similar to the configuration of Park with any POSITA understanding that leak prevention and secure fitting is a common requirement for properly functioning suction cleaners and would apply well known techniques to provide sufficient sealing and securing means between the respective air flow passages (commonly applied as resilient seals between inlet/outlet components of the collection bin to effectively seal from loss of pressure of dust/debris during use) and the container (often provided with manually releasable latching mechanisms to secure in place during use).  Even further, it is the examiner’s understanding that the focus of Hahm on preventing loss of suction is at the connection between the evacuation station and the robotic cleaner when docked, not at the collection container, such that Hahm provides no disclosure that would lead a POSITA from the modification proposed in the pending rejections. 
		4. The appellant then argues that the proposed modification would require reconfiguration of the docking station to be bigger and less aesthetically pleasing.  However, there is no disclosure in any of the applied references that would suggest any change in size would be necessary to allow for removal of the collector as taught by Park.  To the contrary, the examiner actually suggests exposing the collector to the exterior, which would reduce the size of the overall evacuation station by removing at least a portion of the external housing shown to surround the top and/or front of the collector of Hahm.  Further, the argument relating to the aesthetics does not teach away from the proposed modification and is also commonly known to any POSITA to be factored into any design.  
		5. The appellant argues that the disclosure of Park would lead a POSITA to modify the collector of the robotic cleaner (100) of Hahm to be removable, as opposed to the evacuation station (200).  However, the examiner maintains that there is no motivation to make the collector of the robot removable, because the robot collector is emptied autonomously by the evacuation station, whereas the collector of the evacuation station will obviously require manual emptying, similar to Park.  
		6. The appellant argues that the rejection is based on impermissible hindsight, but does not provide any reasoning.  The examiner maintains that sufficient motivation has been effectively provided form the prior art and knowledge of a POSITA.  

	D. Section D does not provide any further arguments. 

III. 
	A. The appellant argues the rejection of claim 47, suggesting that the combination of Hahm and Park would not provide the collection container attached to a top surface of the receiving portion or to be removed in a direction substantially parallel to the ground.  As noted in the rejections, Park clearly discloses an open receiving portion in the housing to receive the collector therein, with the collector clearly shown to be attached to a top surface (upward facing surface) of the entire receiving portion, which will be necessary to locate the collector to be externally accessible and removable, as discussed supra.  Also indicated in the rejection, is the disclosure in Fig. 2 of Park that the collector is to be removed in a direction (shown by dashed lines) that at least includes a vector component in the lateral direction that is parallel to a floor surface.  The claim does not require the direction of removal to solely disengage in a direction parallel to the floor, such that any motion parallel to the floor during removal would be considered to read on the claimed direction.  Additionally, the configuration taught by Park would also make the collector inherently capable of being removed in a direction solely parallel to the floor if the housing as a whole is tilted upward. 
	NOTE: The heading of section III also refers to the rejection of claims 51-52, with no corresponding arguments.  The examiner points out that the most recent rejection introduces the additional Kitamura reference, teaching the specific structure set forth in claims 51 and 52, as well as being applied to claims 16, 81-20, 23, 26-28, 31, 37, 38, 41, 42, 44, 45, 47-50 and 53, with no arguments provided in the Appeal Brief to the rejections over Hahm in view of Kitamura and Tani.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
Conferees:
/THOMAS SWEET/Supervisory Patent Examiner, Art Unit 3799                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.